DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 7, filed November 2nd, 2021, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections have been withdrawn. 
Allowable Subject Matter
Claims 4-5, 9-11, 13-14, and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 4-5, 13-14, and 18-19, it was noted in Non-Final Rejection of August 27th, 2021 that the claims were indicated as allowable. No additional references have been founded by the examiner during an interference search, thus claims 4-5, 13-14, and 18-19 remain allowable.  
In regards to claims 9-11, it was noted in Non-Final Rejection of August 27th, 2021 that the claims were indicated as allowable subject matter.  The claims have been made independent claims and incorporate the subject matter of canceled claim 1, therefore these claims are allowable. No additional references have been founded by the examiner during an interference search, thus claims 9-11 are allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663